On February 19, 2008, the Defendant was sentenced for Count I: Assault With a Weapon, a felony, in violation of Section 45-5-213, MCA, to Twenty (20) years to Montana State Prison with Twenty (20) years suspended; $1,000 fine; and other terms and conditions given in the Judgment on February 19,2008.
On December 11, 2012, the sentence imposed on February 19, 2008, was revoked. The Defendant was sentence to Twenty (20) years to Montana State Prison, with Ten (10) years suspended; Ten (10) years to be served prior to the Ravalli County Sentence followed by Ten (10) years at the Montana State Prison, suspended; consecutive to the Ravalli County sentence; credit for 139 days served; and other terms and conditions given in the Judgment on December 11, 2012.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented; however Angela Wetzsteon, Deputy County Attorney for Ravalli County was present and provided a statement to this case as it relates to another case involving this Defendant in Ravalli County (DC-11-35).
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence *109shall be AFFIRMED.
DATED this 12th day of December, 2013.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.